Citation Nr: 1000799	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral knee disabilities.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, B.H., and C.B.




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to March 1967 
and from February 1991 to May 1991.  He also had service in 
the Florida Air and Army National Guard from February 1969 to 
June 1999.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In July 2007, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.

In January 2008, the Board remanded the Veteran's case to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further development.

In a March 2009 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee, 
status post total knee replacement.  The RO's decision 
represents a full grant of the benefits sought as to the 
Veteran's claim for service connection for a left knee 
disorder, including as due to his service-connected right 
knee disabilities.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.





REMAND

At the outset, the Board notes that the Veteran's service 
awards and decorations include the Purple Heart, the Combat 
Infantryman Badge, and the Master Parachute Badge.  

Service treatment records show that the Veteran sustained a 
right arm/shoulder injury during a parachute jump performed 
in December 1982 as part of inactive duty for training.  
During his July 2007 hearing, the Veteran and several other 
individuals testified in great detail as to how his right 
arm/shoulder injury occurred.

In August 2008, the Veteran underwent VA examination in 
conjunction with his service connection claim for a right 
shoulder disorder.  At that time, the examiner opined that 
the Veteran's right shoulder disorder was not likely related 
to military service, as a chronic right shoulder condition 
was not present during service, or for several years 
following service.  Although the examiner's opinion is 
responsive to the question posed, the Board finds the 
examiner failed provide a sufficient basis for discounting 
the Veteran's account of his disorder.  Notably, during his 
July 2007 Board hearing, the Veteran maintained that his 
right shoulder bothered him since the time of injury, and the 
United States Court of Appeals for Veterans Claims (Court) 
has continued to declare that the Veteran's sworn statements 
are sufficient to establish post-service symptoms.  See e.g., 
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a veteran is competent to 
testify to factual matters of which he had first-hand 
knowledge and, citing its earlier decision in Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2009).

As the Veteran provided credible testimony regarding his 
right shoulder symptoms during service, and the Veteran is 
competent to testify as to both the incurrence and continuity 
of symptomatology associated with the injury, the Board notes 
that the Veteran is competent to report that he began having 
right shoulder problems during service.  Layno, 38 C.F.R. § 
3.159(a)(2).  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (involving a claim of service connection for 
paranoid schizophrenia where lay persons submitted statements 
attesting to observing a change in the veteran's behavior 
during and since service); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

Thus, the Board believes that a new VA medical opinion is 
warranted to determine the etiology of the Veteran's claimed 
right shoulder disorder in the interest of due process and 
fairness.

Furthermore, in light of the RO's March 2009 rating decision, 
granting service connection for left knee degenerative joint 
disease, further clarification of the August 2008 VA 
examiner's opinion is needed.  Specifically, in August 2008, 
the VA examiner reasoned that the medical literature did not 
"support the concept that a right knee problem aggravates 
degenerative lumbar spine disease".  However, the VA 
examiner did not address the impact of left and right knee 
problems on the Veteran's lumbar spine.  Thus, the Board 
finds that a further VA medical opinion is needed prior to 
appellate consideration of the claim on appeal.  To this 
point, the Court has made clear an adequate examination must 
contain sufficient information "so that the evaluation of 
the claimed disability is a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, 
additional clarification of the August 2008 VA medical 
opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for a 
medical opinion to be obtained from the 
physician who conducted the VA 
examination in August 2008.  (If that 
examiner is unavailable, an opinion 
should be obtained from another 
physician, preferably an orthopedist, if 
available).  The claims folders should be 
made available to the examiner for review 
in conjunction with the opinion and any 
examination.  If an examination is deemed 
indicated, that study should be ordered, 
all indicated tests and studies should be 
conducted, and all clinical findings 
reported in detail.  A complete history 
of the claimed disorders should be 
obtained from the Veteran, including his 
account of in-service and post-service 
symptoms.  The examiner is requested to 
respond to the following: 

a)  The examiner should identify all 
currently present right shoulder and 
low back disorders.
        
b)  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current right 
shoulder or low back disorder is 
related to the Veteran's period of 
active service, active duty for 
training, or inactive duty training, 
to include findings noted in the 
service medical records and any 
injuries/trauma sustained as a 
result of parachute jumping, or is 
such a relationship unlikely (i.e., 
less than a 50-50 probability)?
        
c)  For any low back disorder 
identified, the physician should 
proffer an opinion, with supporting 
analysis, as to the likelihood that 
any diagnosed low back disorder was 
caused by, or aggravated by, the 
Veteran's service-connected left 
degenerative joint disease, status 
post total knee replacement and 
right knee post traumatic 
osteoarthritis.  The degree of low 
back disorder that would not be 
present but for the service-
connected bilateral knee 
disabilities should be identified.
        
d)  The examiner is also requested 
to render an opinion as to whether 
it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently 
diagnosed low back disorder is 
permanently aggravated by the 
Veteran's service-connected 
bilateral knee disabilities or 
whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should 
be advised that aggravation is 
defined, for legal purposes, as a 
worsening of the underlying 
condition versus a temporary flare-
up of symptoms.
        
e)  A rationale should be provided 
for all opinions expressed.  In 
rendering an opinion, the examiner 
is requested to address whether the 
Veteran's description of his in-
service and post-service right 
shoulder and low back symptoms are 
consistent with any currently 
diagnosed disorder(s).  The 
Veteran's medical records must be 
made available for the examiner to 
review and the examination report 
should indicate whether the examiner 
reviewed the Veteran's medical 
records.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

2.  Then, the RO/AMC should readjudicate 
the Veteran's claims for service 
connection for a low back disorder, 
including as due to service-connected 
bilateral knee disabilities, and a right 
shoulder disorder.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal since the March 2009 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


